Per Curiam.

Plaintiff failed to establish that the hair dye she purchased contained any deleterious substance. This is á necessary element. (Karr v. Inecto, Inc., 247 N. Y. 360.) The occurrence of skin damage is not such proof unless other possible causes are excluded by competent professional testimony. (Cahill v. Inecto, Inc., 208 App. Div. 191; see Karr v. Inecto, Inc., supra, p. 364.)
The judgment should be reversed, with costs, and complaint dismissed, with costs to appellant.
Concur — Steueb, J. P., Hoestadteb and Aurelio, JJ.
Judgment reversed, etc.